 



EXHIBIT 10.3
FIRST AMENDMENT
TO THE
CAPITAL BANK & TRUST COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
DATED AUGUST 20, 2003
FOR
JOHN W. GREGORY, JR.
          THIS FIRST AMENDMENT is adopted this 20th day of December, 2006,
effective as of January 1, 2005, except as otherwise provided herein, by and
between CAPITAL BANK & TRUST COMPANY, a state-chartered bank located in
Nashville, Tennessee (the “Bank”) and John W. Gregory, Jr. (the “Executive”).
          The Bank and the Executive executed the Capital Bank & Trust Company
Supplemental Executive Retirement Plan Agreement effective as of August 20, 2003
(the “Agreement”).
          The undersigned hereby amend the Agreement for the purpose of bringing
the Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:
          Section 1.1.1 of the Agreement shall be deleted in its entirety and
replaced by the following:

1.1.1   “Change in Control” means any of the following:

  (a)   any person (as such term is used in Sections 13d and 14d-2 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Corporation, a subsidiary of the Corporation, and employee benefit plan (or
related trust) maintained by the Corporation or a direct or indirect subsidiary
of the Corporation or affiliates of the Corporation (as defined in Rule 12b-2
under the Exchange Act), becomes the beneficial owner (as determined pursuant to
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation or the Bank representing more than thirty-five percent (35%) of the
combined voting power of the Corporation’s or Bank’s then outstanding securities
(other than a person owing ten percent (10%) or more of the total voting power
of stock on the date hereof);     (b)   during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Corporation or the Bank, cease for any reason to constitute a
majority thereof, unless the election of each new director was approved in
advance by a vote of at least a majority of the directors then still in office
who were directors at the beginning of the period;

 



--------------------------------------------------------------------------------



 



  (c)   consummation of a merger, consolidation or other business combination of
the Corporation or the Bank with any other Person or affiliate thereof, other
than a merger, consolidation or business combination which would result in the
outstanding common stock of the Corporation or the Bank immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into common stock of the surviving entity, or a parent or affiliate
thereof) at least fifty percent (50%) of the outstanding common stock of the
Corporation or the Bank, or such entity or parent or affiliate thereof
outstanding immediately after such merger, consolidation or business
combination; or     (d)   consummation of a plan of complete liquidation of the
Corporation or the Bank or an agreement for the sale or disposition by the
Corporation or the Bank of all or substantially all of the Corporation’s or the
Bank’s assets.

          The following Section 1.1.9a shall be added to the Agreement
immediately following Section 1.1.9:

1.1.9a   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Bank (including any
affiliate of the Bank that together with the Bank is considered a single
employer under Code Section 414(b)) if any stock of the Bank is publicly traded
on an established securities market or otherwise.

          Section 1.1.10 of the Agreement shall be deleted in its entirety and
replaced by the following:

1.1.10   “Termination of Employment” means the separation from service with the
Bank and its affiliates as contemplated under Code Section 409A(a)(2)(A)(i) for
reasons other than death. Whether a Termination of Employment takes place is
determined based on the facts and circumstances surrounding the termination of
the Executive’s employment and whether the Bank and the Executive intended for
the Executive to provide significant services for the Bank following such
termination. A change in the Executive’s employment status will not be
considered a Termination of Employment if:

  (e)   the Executive continues to provide services as an employee of the Bank
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three (3) full calendar years of
employment (or, if employed less than three (3) years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or, if less, such lesser period), or     (f)   the
Executive continues to provide services to the Bank in a capacity other than as
an employee of the Bank at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three (3)

 



--------------------------------------------------------------------------------



 



      full calendar years of employment (or if employed less than three
(3) years, such lesser period) and the annual remuneration for such services is
fifty percent (50%) or more of the average annual remuneration earned during the
final three (3) full calendar years of employment (or if less, such lesser
period ).

          Section 2.1.3 of the Agreement shall be deleted in its entirety,
effective November 1, 2006, and replaced with the following:

2.1.3   Benefit Increases. Commencing on the first anniversary of the first
benefit payment and continuing on each subsequent anniversary of that date, this
annual benefit shall increase by three percent (3%) from the immediately
preceding anniversary date.

          Sections 2.2.3 and 2.3.3 of the Agreement shall be deleted in their
entirety.
          The following Sections 2.5, 2.6 and 2.7 shall be added to the
Agreement immediately following Section 2.4.2:

2.5   Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Termination of Employment under such procedures as established by
the Bank in accordance with Section 409A of the Code, benefit distributions that
are made upon Termination of Employment may not commence earlier than six
(6) months after the date of such Termination of Employment. Therefore, in the
event this Section 2.5 is applicable to the Executive, any distribution which
would otherwise be paid to the Executive within the first six (6) months
following the Termination of Employment shall be accumulated and paid to the
Executive in a lump sum as soon as practicable following the six-month
anniversary of the Termination of Employment. All subsequent distributions shall
be paid in the manner specified.   2.6   Distributions Upon Income Inclusion
Under Section 409A of the Code. Upon the inclusion of any amount into the
Executive’s income as a result of the failure of this non-qualified deferred
compensation plan to comply with the requirements of Section 409A of the Code,
to the extent such tax liability can be covered by the amount the Bank has
accrued with respect to the Bank’s obligations hereunder, a distribution shall
be made as soon as is administratively practicable following the discovery of
the plan failure.   2.7   Change in Form or Timing of Distributions. All changes
in the form or timing of distributions hereunder must comply with the following
requirements. The changes:

(g) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;
(h) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and
(i) must take effect not less than twelve (12) months after the election is
made.

 



--------------------------------------------------------------------------------



 



     Article 6 of the Agreement shall be deleted in its entirety and replaced by
the following:
Article 6
Claims and Review Procedures
6.3 Claims Procedure: As used in this Article, “Plan Administrator” shall mean
the Bank the Bank until its resignation or removal by the Board of Directors of
the Bank.

  6.3.1   Notice of Denial. If a claimant is denied a claim for benefits under
the Agreement, the Plan Administrator shall provide to the claimant written
notice of the denial within ninety (90) days (forty-five (45) days with respect
to a denial of any claim for benefits due to the Executive’s Disability) after
the Plan Administrator receives the claim, unless special circumstances require
an extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall the
extension exceed a period of ninety (90) days (thirty (30) days with respect to
a claim for benefits due to the Executive’s Disability) from the end of such
initial period. With respect to a claim for benefits due to the Executive’s
Disability, an additional extension of up to thirty (30) days beyond the initial
30-day extension period may be required for processing the claim. In such event,
written notice of the extension shall be furnished to the claimant within the
initial 30-day extension period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Plan
Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.    
6.3.2   Contents of Notice of Denial. If a claimant is denied a claim for
benefits under the Agreement, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:

  (a)   the specific reasons for the denial;     (b)   specific references to
the pertinent provisions of the Agreement on which the denial is based;     (c)
  a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;     (d)   an explanation of the Agreement’s claim
review procedures, and the time limits applicable to such procedures, including
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review;

 



--------------------------------------------------------------------------------



 



  (e)   in the case of a claim for benefits due to the Executive’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and     (f)   in the case of a claim for
benefits due to the Executive’s Disability, if a denial of the claim is based on
a medical necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the denial, an
explanation applying the terms of the Agreement to the claimant’s medical
circumstances or a statement that such explanation will be provided free of
charge upon request.

  6.3.3   Right to Review. After receiving written notice of the denial of a
claim, a claimant or his representative shall be entitled to:

  (a)   request a full and fair review of the denial of the claim by written
application to the Plan Administrator (or Appeals Fiduciary in the case of a
claim for benefits payable due to the Executive’s Disability);     (b)  
request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;     (c)   submit written
comments, documents, records, and other information relating to the denied claim
to the Plan Administrator or Appeals Fiduciary, as applicable; and     (d)   a
review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

For purposes of this Article 6, the term “Appeals Fiduciary” means an individual
or group of individuals appointed to review appeals of claims for benefits
payable due to the Executive’s Disability.

  6.3.4   Application for Review.

  (a)   If a claimant wishes a review of the decision denying his claim to
benefits under the Agreement, other than a claim described in clause (b) of this
Section 6.1.4, he must submit the written application to the Plan Administrator
within sixty (60) days after receiving written notice of the denial.     (b)  
If the claimant wishes a review of the decision denying his claim to benefits
under the Agreement due to the Executive’s Disability, he must submit the
written application to the Appeals Fiduciary within

 



--------------------------------------------------------------------------------



 



      one hundred eighty (180) days after receiving written notice of the
denial. With respect to any such claim, in deciding an appeal of any denial
based in whole or in part on a medical judgment (including determinations with
regard to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate), the Appeals
Fiduciary shall:

  (i)   consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and    
(ii)   identify the medical and vocational experts whose advice was obtained on
behalf of the Agreement in connection with the denial without regard to whether
the advice was relied upon in making the determination to deny the claim.

Notwithstanding the foregoing, the health care professional consulted pursuant
to this clause (b) shall be an individual who was not consulted with respect to
the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.

  6.3.5   Hearing. Upon receiving such written application for review, the Plan
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.     6.3.6  
Notice of Hearing. At least ten (10) days prior to the scheduled hearing, the
claimant and his representative designated in writing by him, if any, shall
receive written notice of the date, time, and place of such scheduled hearing.
The claimant or his representative, if any, may request that the hearing be
rescheduled, for his convenience, on another reasonable date or at another
reasonable time or place.     6.3.7   Counsel. All claimants requesting a review
of the decision denying their claim for benefits may employ counsel for purposes
of the hearing.     6.3.8   Decision on Review. No later than sixty (60) days
(forty-five (45) days with respect to a claim for benefits due to the
Executive’s Disability) following the receipt of the written application for
review, the Plan Administrator or the Appeals Fiduciary, as applicable, shall
submit its decision on the review in writing to the claimant involved and to his
representative, if any, unless the Plan Administrator or Appeals Fiduciary
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days (ninety (90) days with respect to a claim for benefits due to the
Executive’s Disability) after the

 



--------------------------------------------------------------------------------



 



      date of receipt of the written application for review. If the Plan
Administrator or Appeals Fiduciary determines that the extension of time is
required, the Plan Administrator or Appeals Fiduciary shall furnish to the
claimant written notice of the extension before the expiration of the initial
sixty (60) day (forty-five (45) days with respect to a claim for benefits due to
the Executive’s Disability) period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator or Appeals Fiduciary expects to render its decision on
review. In the case of a decision adverse to the claimant, the Plan
Administrator or Appeals Fiduciary shall provide to the claimant written notice
of the denial which shall include:

  (a)   the specific reasons for the decision;     (b)   specific references to
the pertinent provisions of the Agreement on which the decision is based;    
(c)   a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;     (d)   an
explanation of the Agreement’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review;     (e)   in the case of a claim for benefits due to the
Executive’s Disability, if an internal rule, guideline, protocol or other
similar criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request;     (f)  
in the case of a claim for benefits due to the Executive’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant’s medical circumstances or a statement that such explanation will
be provided free of charge upon request; and     (g)   in the case of a claim
for benefits due to the Executive’s Disability, a statement regarding the
availability of other voluntary alternative dispute resolution options.

     Article 7 of the Agreement shall be deleted in its entirety and replaced by
the following:

 



--------------------------------------------------------------------------------



 



Article 7
Amendments and Termination

7.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.       No amendment shall
provide for or otherwise permit any acceleration of the time or schedule of any
payment under the Agreement in a manner that would be prohibited under Code
Section 409A(a)(3).   7.2   Plan Termination Generally. The Bank and Executive
may terminate this Agreement at any time. The benefit payable hereunder shall be
the amount the Bank has accrued with respect to the Bank’s obligations hereunder
as of the date the Agreement is terminated. Except as provided in Section 7.3,
the termination of this Agreement shall not cause a distribution of benefits
under this Agreement. Rather, after such termination, benefit distributions will
be made at the earliest distribution event permitted under Article 2 or
Article 3.   7.3   Plan Terminations Under Section 409A. Notwithstanding
anything to the contrary in Section 7.2, this Agreement terminates in the
following circumstances:

  (a)   Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the termination of the
arrangements;     (b)   Upon the Bank’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are
included in the Executive’s gross income in the latest of (i) the calendar year
in which the Agreement terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practical; or    
(c)   Upon the Bank’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the Bank
does not adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;

the Bank may distribute the amount the Bank has accrued with respect to the
Bank’s obligations hereunder, determined as of the date of the termination of
the Agreement, to the Executive in a lump sum subject to the above terms.

 



--------------------------------------------------------------------------------



 



    Section 8.12 shall be deleted in its entirety and replaced by the following:
  8.12   Tax Withholding and Reporting. The Bank shall withhold any taxes that,
in its reasonable judgment, are required to be withheld, including but not
limited to taxes owed under Section 409A of the Code and regulations thereunder
and employment (e.g. FICA) taxes due to be paid by the Bank pursuant to Code
Section 3121(v) (i.e., FICA taxes on the present value of payments hereunder
which are no longer subject to vesting). The Executive acknowledges that the
Bank’s sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies). Further, the Bank shall satisfy all
applicable reporting requirements including those under Section 409A of the Code
and regulations thereunder. Executive agrees that appropriate amounts for
withholding may be deducted from the cash salary, bonus or other payments due to
the Executive by the Bank to satisfy the employee-portion of such obligations.
If insufficient cash wages are available or if the Executive so desires,
Executive shall remit payment in cash for the withholding amounts.       The
following Section 8.18 shall be added to the Agreement immediately following
Section 8.17:   8.18   Compliance with Section 409A. This Agreement shall at all
times be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

          IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to
this First Amendment.

                 
 
                EXECUTIVE:       BANK:             CAPITAL BANK & TRUST COMPANY
   
 
               
/s/ John W. Gregory, Jr.
      By   /s/ Albert J. Dale, III    
 
                John W. Gregory, Jr.       Title Chairman Compensation Committee
   

 